Citation Nr: 0018508	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to the service-connected disability of Wolff-
Parkinson-White syndrome and/or medications for the 
condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from December 1952 to 
January 1972. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Statement of Accredited Representation in an Appealed 
Case dated in May 2000 raises the claim of entitlement to 
service connection for hypertension.  The Board notes that 
service connection for hypertension was denied by rating 
decision in May 1972.  As this claim has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.  See Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. Service connection was established for an anomalous muscle 
bundle between the atrium and ventricle, also known as 
Wolff-Parkinson-White syndrome by rating decision in May 
1972.  

2. The claim of entitlement to service connection for 
coronary artery disease as secondary to the service-
connected disability of Wolff-Parkinson-White syndrome 
and/or medications for the condition is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease as secondary to the service-connected 
disability of Wolff-Parkinson-White syndrome and/or 
medications for the condition is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(1999); However, a claim for secondary service connection, 
like all claims, must be well-grounded, that is, the claim 
must be plausible or capable of substantiation.  See 38 
U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513 (1995); 
Anderson v. West, 12 Vet. App. 491 (1999).  Therefore, 
competent medical evidence must tend to indicate or make 
possible a relationship between the coronary artery disease 
and the service-connected Wolff-Parkinson-White syndrome 
and/or medications used to treat the condition.  

In relevant part, the service medical records demonstrate 
that the veteran experienced episodes of paroxysmal 
ventricular tachycardia on exertion or rapid supraventricular 
tachycardia caused by an anomalous muscle bundle between the 
atrium and the ventricle as seen on electrocardiogram.  The 
condition was diagnosed as Wolff-Parkinson-White syndrome.  
At times, the veteran complained of sternal chest pain and 
palpitations on physical exertion (i.e., sporting activities 
and straining to defecate).  The symptoms were treated with 
Digoxin, Quinidine, Valsalva, and cardioversion.  The service 
medical records are silent as regards complaints, evaluation, 
or diagnosis of coronary artery disease.  

VA examinations post service in 1972 and 1979 reflect that 
the veteran was symptomatic (i.e., palpitations and 
dizziness) on very strenuous activities.  The veteran did not 
complain of precordial pain nor did he become dyspneic or 
cyanotic with exercise on examination in 1972.  Otherwise, 
these examinations are silent as regard complaints, 
evaluation, or diagnosis of coronary artery disease.  

A private medical record of Dr. Clark, a cardiologist, dated 
in July 1987 reflects that the electrocardiogram showed 
typical Type B Wolff-Parkinson-White syndrome, with short PR 
intervals and prominent delta waves in all recorded leads.  
The report does not mention findings referable to coronary 
artery disease.  The record also reflects no family history 
of coronary artery disease.  The cardiac disorder was 
medicated with Inderal, Quinidine, and half an aspirin.  

The private medical records of Drs. Clark and Weatherby 
reflect that prior to January 1995, the veteran's Wolff-
Parkinson-White syndrome was manifest by only infrequent 
palpitations and self-limited tachy-arrhythmias.  He 
medicated with Quinidine and Verapamil.  He was admitted to 
St. Joseph Medical Center in January 1995 with complaints of 
exertional chest pain which he tried to treat with various 
home remedies.  He experienced severe anterior chest pain, 
which prompted him to seek medical attention.  At that time, 
he had evidence of an acute myocardial infarction.  Severe 
disease was noted in every coronary vessel on cardiac 
catheterization.  The veteran underwent urgent surgical 
myocardial revascularization with aorto-coronary bypass 
grafting, and 5 bypass grafts.  The final diagnosis was 
arteriosclerotic coronary artery disease with unstable angina 
pectoris, status post acute anteroseptal myocardial 
infarction and Wolff-Parkinson-White syndrome.  He was 
discharged home with the following medications: Quinidine, 
Verapamil, Vasotec, aspirin, Colace, and Tylenol #3.  

In March 1995, Dr. Wark, a cardiologist, performed a radio 
frequency catheter ablation, left free wall accessory pathway 
for symptomatic Wolff-Parkinson-White syndrome.  The symptoms 
were characterized as extremely difficult to control.  In 
August 1995, Dr. Clark noted that the veteran was free of 
angina without recurrence of palpitation or tachycardia.  His 
medications consisted of Coumadin, Lasix, potassium, 
Allopurinol, Reglan, Zantac, Metamucil, and Colace.  In 
November 1995, Dr. Weatherby noted that the veteran's 
arteriosclerotic heart disease was stable.  

A December 1995 compensation and pension examination for 
diseases of the heart reflects that the veteran has Wolff-
Parkinson-White syndrome, which probably had no clinical 
significance "even up to the present time."  However, the 
veteran developed severe aortic coronary artery disease and 
required five-vessel bypass to revascularize his heart.  

A February 1996 entry by Dr. Clark reflects that the veteran 
underwent treadmill testing which revealed no evidence of 
myocardial ischemia.  

A VA medical opinion dated in March 1996 reflects that the 
Wolff-Parkinson-White syndrome is not a cause of nor is it 
associated with arteriosclerotic coronary artery disease with 
myocardial infarction (MI) in the veteran.  "(See Merck 16th 
ED page 480-486)."  A review of the claims file provides no 
evidence that his angina/ MI was precipitated or caused by 
Wolff-Parkinson-White.  

In May 1996, the veteran asserted that it was accepted that 
some of the medications used to treat Wolff-Parkinson-White 
syndrome can and do cause vascular problems as a side effect.  

In May 1997, the RO requested a medical opinion as to whether 
there was strong evidence that the veteran's coronary artery 
disease was secondary to any of the medications taken for 
Wolff-Parkinson-White syndrome to include Quinidine, 
Propanolol, or Verapamil.  The medical opinion dated in July 
1997 reflects that the claims file was completely re-
reviewed.  The physician reported that there is no specific 
indication/ evidence that there was any association between 
the veteran's coronary artery disease (caused by 
atherosclerosis) and any medication he took for Wolff-
Parkinson-White syndrome including Quinidine, Inderal, and 
Verapamil.  Although he took "large" dose[s] of Quinidine, 
his medical records indicate that it is likely he absorbed it 
poorly since his serum levels were often subtherapeutic.  The 
examiner adds that it is not at all probable that there is an 
association between the veteran's coronary artery disease due 
to atherosclerosis and Wolff-Parkinson-White syndrome or 
medications taken for Wolff-Parkinson-White syndrome.  "Ref-
PDR, Merck 16th ed. p. 480-486, 1992."  

A VA medical opinion dated in August 1998 reflects that the 
claims file and treatment records were thoroughly reviewed.  
It was the examiner's opinion that the veteran's coronary 
artery disease is not in any significant way related to his 
Wolff-Parkinson-White syndrome, nor is there any significant 
exacerbation or aggravation of his coronary artery disease by 
his Wolff-Parkinson-White syndrome or medications which he is 
presently taking for it.  It is possible that the veteran's 
coronary artery disease symptoms might be transiently 
exacerbated during paroxysmal episodes of tachyarrhythmias 
although, given his ablation and recent management, he does 
not sound to be having episodes of this nature.  Hence, there 
would seem to be no significant exacerbation of his coronary 
artery condition by the Wolff-Parkinson-White syndrome or by 
medications related to Wolff-Parkinson-White syndrome at this 
time.  

Initially, the Board notes that the veteran was given an 
opportunity by the RO to submit additional evidence in 
support of his claim and has not submitted any additional 
evidence that would enhance his claim for service connection 
of coronary artery disease on a secondary basis.  The Board 
acknowledges that the veteran has been evaluated by private 
cardiologists, Drs. Clark and Wark.  A review of the private 
medical records, to include records belonging to Dr. Clark 
and Dr. Wark, is silent as regards a relationship between the 
coronary artery disease and the service-connected Wolff-
Parkinson-White syndrome or the medications used to treat the 
condition.  

After a complete review of the evidence, the veteran has not 
presented competent evidence that his claim of entitlement to 
service connection for coronary artery disease on a secondary 
basis is plausible.  The March 1996 VA medical opinion 
reflects that Wolff-Parkinson-White syndrome is not a cause 
of nor is it associated with arteriosclerotic coronary artery 
disease with myocardial infarction.  Further, there is no 
evidence in the claims file that the veteran's angina/ 
myocardial infarction was precipitated or caused by Wolff-
Parkinson-White syndrome.  See 38 C.F.R. § 3.310.  

The Board acknowledges the veteran's contentions referable to 
the coronary artery disease and the medications taken to 
treat the symptoms of the service-connected Wolff-Parkinson-
White syndrome.  However, the evidence of record, 
specifically, the medical opinions dated in July 1997 and 
August 1998 refute any such nexus.  These medical opinions 
explicitly report that there is no relationship between the 
veteran's developing coronary artery disease and the 
medications taken to treat the service-connected Wolff-
Parkinson-White syndrome.  See Reiber v. Brown, 7 Vet. App. 
513 (1995).  Further, the July 1997 VA medical opinion 
reflects that the cause of the coronary artery disease was 
atherosclerosis.  

In a case such as this, the determinative issue is one of 
medical etiology or a medical diagnosis.  Without competent 
medical evidence showing that the coronary artery disease is 
proximately due to the Wolff-Parkinson-White syndrome or the 
medications used to treat the condition, the veteran's 
statements are not sufficient to well-ground his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Because the veteran 
cannot meet his initial burden by relying on his own opinion 
as to medical matters and he has submitted no cognizable 
evidence to support his claim that the coronary artery 
disease is proximately due to or was caused by the service-
connected Wolff-Parkinson-White syndrome, or the medications 
used to treat Wolff-Parkinson-White syndrome, or in the 
alternative, by other service-connected disabilities, the 
claim for service connection for coronary artery disease on a 
secondary basis is not well-grounded.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Allen v. Brown, 7 Vet. App. 439 (1995).  
Without competent medical evidence establishing a nexus 
between 1) the coronary artery disease and service or 2) the 
coronary artery disease and a service-connected disability, 
the claim for service connection must be denied.  See 38 
C.F.R. §§ 3.303, 3.310; Anderson v. West, 12 Vet. App. 491, 
496 (1999).

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist him in any 
further development of the claim.  See 38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999) (VA cannot assist a 
claimant in developing a claim that is not well-grounded).  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for coronary artery 
disease as secondary to the service-connected disability of 
Wolff-Parkinson-White syndrome and/or medications used to 
treat the condition.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996); Robinette v. Brown, 8 Vet. App 69, 77-78 (1995).  


ORDER

Service connection for coronary artery disease as secondary 
to the service-connected disability of Wolff-Parkinson-White 
syndrome and/or medications for the condition is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

